COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 



 
CITY OF DALLAS,
  TEXAS, AND BOARD OF ADJUSTMENT OF THE CITY OF DALLAS, TEXAS,
 
                            Appellants,
 
v.
 
D. BURCH, INC., D/B/A BABY
  DOLLS SALOON,
 
                            Appellee.


 
 '
   
 '
   
 '
   
 '
   
 '
   
 ' 
 


 
 
                No. 08-02-00157-CV
 
Appeal from the
 
193rd District Court
 
of Dallas County, Texas 
 
(TC# 00-09240-L) 
 



 
O P I N I O N
Pending before the Court is the joint
motion to dismiss this appeal pursuant to Tex.
R. App. P. 42.1(a)(1), which states:
(a)
The appellate court may dispose of an appeal as follows:
 
(1)       in accordance with an agreement signed by all parties or
their attorneys and filed with the clerk;
 
.    .    .
 
The parties have complied with the
requirements of Rule 42.1(a)(1).  The Court 




has considered this cause on the joint
motion and concludes the motion should be granted and the appeal should be
dismissed.  We therefore dismiss the
appeal.
 
SUSAN
LARSEN, Justice
October 31, 2002
 
Before Panel No. 1
Larsen, McClure, and Chew,
JJ.
 
(Do Not Publish)